Citation Nr: 1236456	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-13 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta, Georgia Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar, residual of right ankle shrapnel wound.

2.  Entitlement to a rating in excess of 10 percent for scar, residual of right thigh shrapnel wound.

3.  Entitlement to a rating in excess of 10 percent for scar, residual of back shrapnel wound.

4.  Entitlement to a rating in excess of 10 percent for scar, residual of left thigh shrapnel wound.

5.  Entitlement to a rating in excess of 10 percent for scar, residual of left buttock shrapnel wound.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1986 to December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

The issue of entitlement to a rating in excess of 10 percent for scar, residual of back shrapnel wound, is decided herein whereas the remaining issues are addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

The Veteran's scar, residual of back shrapnel wound is linear, superficial and not painful on examination, measuring approximately measures 1 centimeter (cm) by 2 cm to 2 cm by 2.5 cm and does not exceed 39 square centimeters in area; there is no underlying tissue damage, inflammation, edema, keloid formation or disfigurement, and it does not limit range of motion or function.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent, for scar, residual of back shrapnel wound are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided a fully VCAA compliant notice letter dated in December 2007, prior to the adjudication of the claim.  Additional letters were sent in September 2008 and May 2010.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his attorney-representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Scars that are deep or that cause limited motion are rated under Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2003-2011).

The Board notes that the skin criteria were also amended effective October 23, 2008, but those amendments to do not apply in this case because the Veteran's claims were received before that date and the Veteran has not requested that his claims be considered under those criteria.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

The Veteran seeks an increased rating for his service-connected scar, residual of back shrapnel wound.  The disability, rated 10 percent disabling effective from December 1994, was incurred when the Veteran was injured by a grenade explosion while on duty in Panama in March 1990.  The instant claim for increase was filed in July 2007.  The Veteran noted that he now had two damaged vertebrae in his back, that he had numbness and throbbing in the back, and that he was unable to lift or walk for a long period of time, or stand up or down.  

The Veteran was afforded a VA examination in January 2008 which included muscle exam and skin exam.  For the muscle exam, there was review of the shell fragment wound (SFW) of the back with scarring.  The examiner noted that the wound on the back caused by the explosion was deep penetrating and that the Veteran received treatment, lasting 12 weeks, to include hospitalization.  The extent of the injury involved bone and nerve but did not involve blood vessels and fascia.  Due to the condition the Veteran has had pain in the back for 18 years.  The pain occurs three times per day and lasts two hours.  The pain travels to the lower extremities and is described as burning, aching, oppressing, sharp, cramping and numbing.  The pain is a 10 out of 10 and can be elicited by physical activity, stress or weather change, or it can come on by itself.  It is relieved by rest and medication to include Tramadol, Flexeril and Etodolac daily.  He can function during the pain with medication.  Although there is intramuscular scarring and weakness, there is no prolonged infection and adhesion of the scar to bone.  The injuries affect body functioning in that there is difficulty sitting, standing and walking.  He cannot keep up with normal work activities due to difficulty with prolonged activities.  

For the skin exam, the examiner observed what appears to be an elevated scar at the lumbar region (Status post SFW) measuring about 2 cm by 1 cm, and also reported another scar measuring 2.5 cm by 2 cm.  Tenderness was noted but there was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  

The examiner stated that while there was no intervertebral disc syndrome present, there was upper and lower peripheral neuropathy associated with the shrapnel wounds.

In a September 2008 statement, a VA doctor observed that the Veteran had retained shrapnel in his lumbar paravertebral musculature among other areas.  It was opined that his severe pain and numbness in the right lower extremity was due to retained shrapnel.  

VA treatment records include a May 2009 treatment report showing the Veteran sought treatment for right-sided pain.  He ambulated with a straight cane in the right hand.  In March 2010, he sought treatment for right hip pain and was ambulating with a severe limp.  Several healed scars were noted on the right buttocks, lower back and lower right extremity.  These scars were tender to palpation.

The Board notes that, in March 2010, as part of this appeal, the RO granted service connection for peripheral neuropathy, radial nerve, right upper extremity secondary to the back shrapnel wound scar, as well as service connection for peripheral neuropathy, sciatic nerve, right lower extremity secondary to the right ankle shrapnel wound scar.  

The Veteran underwent examination for evaluation of traumatic brain injury (TBI) in November 2009.  At that time, a review of the skin noted no scars.  

Parenthetically, the Board notes that service connection for TBI, posttraumatic stress disorder and vertigo was granted in March 2010.  

The Veteran underwent a VA examination for multiple aspects of his disabilities in July 2010.  As to the scarring, the examiner noted a linear scar precisely located on the back measuring 1 cm by 2 cm.  It was not painful on examination and there is no skin breakdown.  The scar was superficial with no underlying tissue damage, inflammation, edema, keloid formation or disfigurement.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  This paragraph is repeated verbatim one time.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating for the Veteran's scar, residual of back shrapnel wound.  In this regard, the Board first notes that the disability causes no functional limitation and is not unstable.  The scar was described on the most recent examination specifically as superficial, and thus it is not considered deep.  There is no deep or limiting scar area on the back that exceeds 6 square inches or 39 square cm.  There is no underlying soft tissue damage.  Further, the size and location of the combined scar, to the extent that there appears to be two back scars described in the first examination, does not warrant a higher rating under these rating criteria.  

The Board has considered whether there is any other schedular basis for granting the Veteran a rating in excess of 10 percent, but has found none.  There is no functional impairment or limitation of motion.  Any noted peripheral neuropathy has been rated separately.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the Veteran's scar, residual of back shrapnel wound, tender but stable scarring, is contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for scar, residual of back shrapnel wound is denied.  


REMAND

The Veteran contends that his service-connected scars, residuals of right ankle, right thigh, left thigh and left buttock shrapnel wounds are worse than is indicated by the current ratings.  Moreover, the most recent examination to assess the manifestations of these disabilities was conducted in January 2008.  It is specifically contended that the Veteran's scars, residual of right ankle, right thigh, left thigh and left buttock shrapnel wounds now cause greater pain and further limit range of motion and function.  The Veteran urges in his correspondence that he now has numbness and throbbing in these areas, and that he walks with great difficulty.  The Board notes that the VA examination report dated in July 2010 only addressed the service-connected scar residual of the back.

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his above-noted disabilities.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's scars, residuals of right ankle, right thigh, left thigh and left buttock shrapnel wounds during the period of this claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected scars, residuals of right ankle, right thigh, left thigh and left buttock shrapnel wounds.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


